On Application for Eehearing,
(February 26, 1901.)
Before PAEDEE and SHELBY, Circuit Judges.
SHELBY, Circuit Judge.
Since the opinion was handed down in this case an application lias been made by the plaintiff in error for a rehearing. The application is based on the failure of this court to pass on the question as to whether item 57 of Schedule (1 was properly allowed by the court below. An able and elaborate brief is now filed to show that' this item was improperly allowed by the district court. This case was submitted in this court without oral argument, and the court could only be informed by the record and the briefs of the objections the plaintiff In error had to the judgment of the court below. Schedule G consists of 62 separate miscellaneous items. It wás assigned as one error that the court allowed all of these items. The assignment is quoted verbatim in the opinion. The schedule (G-) contained 61 items besides the one numbered 57. Looking at the *484briefs and written argument, we find the only allusion to No. 57 is in these words: “Item 57. See 4 Dee. Compt. Treas. 822.” Rule 11 of this court requires that the assignment of errors “shall set out separately and particularly each error asserted and intended to be urged.” The court, of course, may at its option notice plain errors not assigned; but it will rarely search through an account of 62 items for one on which to base' its opinion, when it is not pointed out by separate assignment nor by brief or argument. As to item 57, this court has expressed no opinion. The case being reversed, the objections may be made to it in the district court. Under .the circumstances it would not be consistent with a proper practice to grant a rehearing. The rehearing is denied.